UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-03632 DWS Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Semiannual Report to Shareholders DWS Intermediate Tax/AMT Free Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Cash Flows 32 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 46 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Account Management Resources 56 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 0.71% 3.43% 4.58% 4.23% 4.36% Class B 0.27% 2.57% 3.72% 3.41% 3.54% Class C 0.31% 2.72% 3.82% 3.46% 3.56% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -2.06% 0.59% 3.62% 3.65% 4.06% Class B (max 4.00% CDSC) -3.69% -0.43% 3.10% 3.24% 3.54% Class C (max 1.00% CDSC) -0.68% 2.72% 3.82% 3.46% 3.56% No Sales Charges Life of Institutional Class* Class S 0.78% 3.66% 4.78% 4.44% 4.59% N/A Institutional Class 0.83% 3.78% 4.90% 4.53% N/A 4.06% Barclays Capital 7-Year Municipal Bond Index+ 2.77% 5.51% 6.24% 5.60% 5.50% 4.90% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class shares commenced operations on December 20, 2004. Index returns began on December 31, 2004. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2010 are 0.79%, 1.61%, 1.57%, 0.64% and 0.51% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Returns shown for Class A, B and C shares for the period prior to their inception on June 11, 2001 are derived from the historical performance of Class S shares of DWS Intermediate Tax/AMT Free Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Intermediate Tax/AMT Free Fund — Class A [] Barclays Capital 7-Year Municipal Bond Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Capital Municipal Bond Index. It includes maturities of six to eight years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/10 $ 5/31/10 $ Distribution Information: Six Months as of 11/30/10: Income Dividends $ November Income Dividend $ SEC 30-day Yield‡‡ as of 11/30/10 % Tax Equivalent Yield‡‡ as of 11/30/10 % Current Annualized Distribution Rate‡‡ as of 11/30/10 % ‡‡The SEC yield is net investment income per share earned over the month ended November 30, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.53% for Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on November 30, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.35% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Intermediate Municipal Debt Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 70 3-Year 48 of 36 5-Year 43 of 35 Class B 1-Year of 94 3-Year of 75 5-Year 90 of 73 Class C 1-Year of 90 3-Year 95 of 70 5-Year 86 of 70 Class S 1-Year 91 of 62 3-Year 30 of 23 5-Year 27 of 22 10-Year 26 of 73 36 Institutional Class 1-Year 88 of 60 3-Year 19 of 14 5-Year 18 of 15 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class S shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Intermediate Tax/AMT Free Fund .73% 1.59% 1.53% .59% .49% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 11/30/10 5/31/10 Revenue Bonds 64% 67% General Obligation Bonds 24% 20% Lease Obligations 7% 8% ETM/Prerefunded 5% 5% 100% 100% Quality 11/30/10 5/31/10 AAA 19% 21% AA 48% 45% A 27% 26% BBB 4% 6% BB 1% — Not Rated 1% 2% 100% 100% Interest Rate Sensitivity 11/30/10 5/31/10 Effective Maturity 6.2 years 5.8 years Effective Duration 5.8 years 5.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Top Five State Allocations (As a % of Investment Portfolio) 11/30/10 5/31/10 Texas 20% 17% California 15% 15% Florida 7% 7% Illinois 5% 5% New York 5% 5% Top five state allocations are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 99.3% Alabama 0.3% Alabama, State Public School & College Authority Revenue, Series A, 5.0%, 5/1/2024 Mobile, AL Industrial Development Board Dock & Wharf Revenue, Holnam, Inc. Project, Series A, 144A, 0.29%*, 6/1/2032, LOC: Bayerische Landesbank Arizona 2.7% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, Health Facilities Authority, Hospital System Revenue, Phoenix Baptist Hospital & Medical Center, ETM, 6.25%, 9/1/2011, INS: NATL Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, 5.0%, 7/1/2025 Arizona, Water Infrastructure Finance Authority Revenue, Series A, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 Arkansas 0.0% Jefferson County, AR, Health Care Facilities, 1978 Conventional Series, ETM, 7.4%, 12/1/2010, INS: AGMC California 15.1% California, ABAG Finance Authority for Nonprofit Corp., Multi-Family Housing Revenue, Amber Court Apartments, Series A, 0.28%*, 12/15/2032, LIQ: Fannie Mae California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.0%, 4/1/2028 Series F-1, 5.25%, 4/1/2029 California, Department of Water Resources Power Supply Revenue, Series A, Prerefunded, 5.5%, 5/1/2015, INS: AMBAC California, Electric Revenue, Department of Water Resources & Power Supply, Series A, Prerefunded, 5.875%, 5/1/2016 California, General Obligation, Economic Recovery, Series A, 5.25%, 7/1/2014, INS: FGIC California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, Infrastructure & Economic Development Bank Revenue, Clean Water, State Revolving Fund, 5.0%, 10/1/2017 California, Kern Water Bank Authority Revenue, Series A, 0.25%*, 7/1/2028, LOC: Wells Fargo Bank NA California, Pollution Control Financing Authority, Solid Waste Disposal Revenue, USA Waste Services, Inc. Project, Series B, 1.75%, Mandatory Put 6/1/2011 @ 100, 6/1/2018 California, State Department of Water Resources, Power Supply Revenue, Series M, 5.0%, 5/1/2013 California, State Department Water Resources Center, Valley Project Revenue: Series Y, 5.25%, 12/1/2016, INS: FGIC Series Y, Prerefunded, 5.25%, 12/1/2016., INS: FGIC California, State Economic Recovery, Series A, 5.25%, 7/1/2021 California, State General Obligation, Various Purposes: 5.25%, 10/1/2025 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Castaic Lake, CA, Water Agency Revenue, Certificates of Participation, 1994 Refunding Project, Series A, 0.26%*, 8/1/2020, LOC: Wells Fargo Bank NA Emeryville, CA, Redevelopment Agency, Residential Mortgage, ETM, 7.5%, 9/1/2011 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, Department of Water & Power Revenue, Power Systems, Series A-7, 0.27%*, 7/1/2035 Los Angeles, CA, General Obligation: Series A, 5.0%, 9/1/2019, INS: AGMC Series A, 5.0%, 9/1/2020, INS: AGMC Los Angeles, CA, School District General Obligation, Prerefunded, 5.5%, 7/1/2015, INS: NATL Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue: Series A, 5.0%, 7/1/2029 Series A, 5.0%, 7/1/2030 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 San Joaquin Hills, CA, Transportation/Tolls Revenue, Transportation Corridor Agency, Toll Road Revenue, Series A, Zero Coupon, 1/15/2012, INS: NATL South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: FGIC Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.3% Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Educational & Cultural Facilities Authority Revenue, Fremont Christian School Project, 0.28%*, 6/1/2038, LOC: US Bank NA Colorado, Educational & Cultural Facilities Authority Revenue, Trinity School Project, 0.3%*, 9/1/2026, LOC: Branch Banking & Trust Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, Housing & Finance Authority, Single Family Mortgage, "I", Series B3, 0.25%*, 11/1/2021 Colorado, Housing Finance Authority, Multi-Family Insured Mortgage, Series C-3, 5.7%, 10/1/2021 Colorado, Housing Finance Authority, Single Family Program: Series A-3, 6.5%, 5/1/2016 Series B-3, 6.55%, 5/1/2025 Colorado, University Enterprise System Revenue, Series A, 5.5%, 6/1/2023 Connecticut 0.3% Connecticut, State General Obligation, Series C, 5.0%, 6/1/2017, INS: AGMC Delaware 0.5% Delaware, Transportation Authority Revenue: 5.0%, 9/1/2024 5.0%, 3/1/2025 District of Columbia 0.6% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 District of Columbia, Water & Sewer Revenue, Public Utility Revenue, 6.0%, 10/1/2013, INS: AGMC Florida 6.9% Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Citizens Property Insurance Corp., High Risk Senior Secured Notes: Series A2, 2.0%, 4/21/2011 Series A, 5.0%, 3/1/2011, INS: NATL Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Hurricane Catastrophe Fund Finance Corp. Revenue, Series A, 5.0%, 7/1/2012 Florida, State Department of Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Florida, State Department of Environmental Protection Preservation Revenue, Florida Forever Program, Series A, 5.0%, 7/1/2011, INS: NATL Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, 5.0%, 5/1/2019, INS: FGIC Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGMC Orlando & Orange County, FL, Expressway Authority Revenue: Series A, 5.0%, 7/1/2028 Series C, 5.0%, 7/1/2030 Orlando, FL, Utilities Commission, Utility System Revenue, Series C, 5.0%, 10/1/2011 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 St. John's County, FL, Industrial Development Authority Revenue, Series A, 5.5%, 3/1/2017, INS: NATL Georgia 3.5% Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.25%, 11/1/2027, INS: AGMC Columbus, GA, Water & Sewer Revenue, 5.25%, 5/1/2015, INS: AGMC Fulton Dekalb, GA, Hospital Authority, Hospital Revenue Certificates, 5.25%, 1/1/2016, INS: AGMC Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, Municipal Electric Authority, Comb Cycle Project: Series A, 5.0%, 11/1/2027 Series A, 5.0%, 11/1/2028 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 1.5% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2021 Illinois 5.3% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, Step-up Coupon, 0% to 1/1/2011, 5.3% to 1/1/2016, INS: NATL Chicago, IL, Higher Education Revenue, City Colleges, Zero Coupon, 1/1/2014, INS: FGIC Chicago, IL, O'Hare International Airport Revenue, Series C, 5.25%, 1/1/2030, INS: AGMC Chicago, IL, Water & Sewer Revenue, Zero Coupon, 11/1/2011, INS: FGIC Du Page County, IL, Special Services Area No. 11, 6.75%, 1/1/2014 Du Page County, IL, Special Services Area No. 26, Bruce Lake Subdivision, General Obligation: 5.0%, 1/1/2013 5.15%, 1/1/2014 5.25%, 1/1/2016 5.375%, 1/1/2011 5.5%, 1/1/2012 5.5%, 1/1/2019 5.75%, 1/1/2022 Illinois, Finance Authority Educational Facility Revenue, Erikson Institute Project, 0.41%*, 11/1/2037, LOC: LaSalle Bank NA Illinois, Finance Authority Revenue, Clare Oaks, Series D, 0.3%*, 11/1/2040, LOC: Sovereign Bank FSB Illinois, Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, 1.45%, Mandatory Put 10/3/2011 @ 100, 4/1/2013 Illinois, Municipal Electric Agency Power Supply, Series A, 5.25%, 2/1/2018, INS: FGIC Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: NATL Illinois, State Building Revenue, Series B, 5.0%, 6/15/2011 Illinois, State General Obligation, 5.0%, 1/1/2024 Illinois, State Toll Highway Authority Revenue, Series A-1, 5.25%, 1/1/2030 Illinois, Transportation/Tolls Revenue, State Toll Highway Authority, Series A, 5.5%, 1/1/2013, INS: AGMC Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 Rosemont, IL, Core City General Obligation: Series A, Zero Coupon, 12/1/2013, INS: FGIC Series A, Zero Coupon, 12/1/2014, INS: FGIC University of Illinois, Higher Education Revenue, Auxiliary Facilities System: Series A, 5.5%, 4/1/2015, INS: AMBAC Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 1.9% Indiana, Health Facility Authority Revenue, Memorial Hospital, 5.125%, 2/15/2017, INS: Radian Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indianapolis, IN, City Core General Obligation, Local Improvements, Series B, 6.0%, 1/10/2013 Indianapolis, IN, State Agency Revenue Lease, Local Improvements, Series D, 6.75%, 2/1/2014 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 0.7% Iowa, Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 1.1% Johnson County, KS, School District General Obligation, Unified School District No. 231, Series A, 5.25%, 10/1/2014, INS: AGMC Kansas, State Development Finance Authority Hospital Revenue, Adventist Health, 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.5% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Kentucky, Economic Development Finance Authority, Solid Waste Disposal Revenue, Republic Services, Inc. Project, Series B, 2.25%, Mandatory Put 3/1/2011 @ 100, 4/1/2031 Lexington-Fayette Urban County, KY, Government Industrial Development Revenue, YMCA of Central Kentucky, Inc. Project, 0.3%*, 7/1/2019, LOC: Bank One Kentucky NA Louisiana 1.0% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue: 5.0%, 12/1/2025, INS: AGMC 5.0%, 12/1/2026, INS: AGMC Louisiana, Sales & Special Tax Revenue, Regional Transportation Authority, Series A, 144A, 7.95%, 12/1/2013, INS: FGIC Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 New Orleans, LA, Home Mortgage Authority, Special Obligation, ETM, 6.25%, 1/15/2011 Maine 0.6% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 0.4% Maryland, General Obligation, State & Local Facilities Loan, Series 2, 5.0%, 8/1/2019 Massachusetts 2.6% Boston, MA, Deutsches Altenheim, Inc., Series A, 5.95%, 10/1/2018 Massachusetts, Development Finance Agency, Human Services Provider, Seven Hills Foundation & Affiliates, 4.85%, 9/1/2013, INS: Radian Massachusetts, Municipal Wholesale Electric Co., Power Supply Systems Revenue, Nuclear Project No. 4, Series A, 5.25%, 7/1/2014, INS: NATL Massachusetts, State Development Finance Agency Revenue, Groton School, 144A, 0.28%*, 3/1/2034 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Federal Highway, Grant Anticipation Notes, Series A, 5.25%, 12/15/2012 Massachusetts, State General Obligation, Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Amherst College, Series I, 0.3%*, 11/1/2028 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Massachusetts, State Water Resources Authority, Series B, 5.0%, 8/1/2031 Michigan 3.1% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, Sewer Disposal Revenue, Series C-1, 7.0%, 7/1/2027, INS: AGMC Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, Municipal Bond Authority Revenue, State Aid Revenue Notes, Series B, 5.0%, 3/21/2011 Michigan, State Building Authority Revenue, Facilities Program, Series H, 3.0%, 10/15/2011 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 Michigan, Water & Sewer Revenue, Municipal Bond Authority, 5.375%, 10/1/2016 Minnesota 0.4% Minnesota, State General Obligation, 5.0%, 6/1/2020 Mississippi 2.6% Lincoln County, MS, Hospital & Healthcare Revenue, Kings Daughters Hospital, Series B, 5.5%, 4/1/2018, INS: Radian Mississippi, Business Finance Corp., Solid Waste Disposal Revenue, Waste Management, Inc. Project: 1.25%, Mandatory Put 11/1/2011 @ 100, 7/1/2017 1.75%, Mandatory Put 9/1/2011 @ 100, 3/1/2029 Mississippi, Business Financial Corp., Mississippi Retirement Facilities Revenue, Wesley Manor, Series A, 5.45%, 5/20/2034 Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Development Bank Special Obligation, Desoto County Highway, Series A, 3.0%, 1/1/2011 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Mississippi, State University Educational Building Corp. Revenue, Residence Hall & Refunding Project, Series A, 3.5%, 8/1/2011, INS: NATL Rankin County, MS, School District General Obligation, 5.25%, 2/1/2015, INS: NATL Missouri 0.7% Bridgeton, MO, Industrial Development Authority, Facilities Revenue, Mizpah Assisted Living, Series A, 5.25%, 12/20/2019 Kansas City, MO, Industrial Development Authority, Student Housing Facillities Revenue, Oak Street West Student, 144A, 0.29%*, 8/1/2038, LOC: Bank of America NA Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.1% Omaha, NE, School District General Obligation, Series A, ETM, 6.5%, 12/1/2013 Nevada 1.2% Clark County, NV, Airport Revenue, Series 08-E, 5.0%, 7/1/2012 Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 Clark County, NV, School District, Series A, 4.5%, 6/15/2012, INS: AMBAC Nevada, Housing Division, Single Family Mortgage, Series B-1, 4.95%, 4/1/2012 New Hampshire 0.0% New Hampshire, Senior Care Revenue, Higher Educational & Health Facilities Revenue, Catholic Charities, Series A, 5.75%, 8/1/2011 New Jersey 1.2% New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.375%, 6/15/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series O, 5.0%, 3/1/2017 Series W, 5.0%, 3/1/2019 New Jersey, Sales & Special Tax Revenue, Transportation Trust Fund, Series B, 6.5%, 6/15/2011, INS: NATL New Jersey, State Transit Corp., Certificate of Participation, Federal Transit Administration Grants, Series A, 5.0%, 9/15/2016, INS: FGIC New Jersey, State Transportation Trust Fund Authority, Transportation System, Series B, ETM, 6.5%, 6/15/2011, INS: NATL New Mexico 0.6% New Mexico, Finance Authority, State Transportation Revenue: 5.0%, 6/15/2023 5.0%, 6/15/2024 New Mexico, Mortgage Finance Authority, Single Family Mortgage: Class I, Series E, 5.3%, 9/1/2040 Class I, Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 4.8% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Albany College of Pharmacy, Series A, 0.27%*, 7/1/2038, LOC: TD Bank NA Erie County, NY, Industrial Development Agency, School Facility Revenue, Buffalo City School District, Series A, 5.25%, 5/1/2023 Long Island, NY, Power Authority, Electric Systems Revenue, Series 3A, 0.28%*, 5/1/2033, LOC: JPMorgan Chase Bank & Landesbank Baden-Wurttemberg New York, Dormitory Authority, Lutheran Nursing Home: 5.125%, 2/1/2018, INS: AMBAC 6.1%, 8/1/2041, INS: NATL New York, Dormitory Authority, St. Joseph's Hospital, 5.25%, 7/1/2018, INS: NATL New York, Metropolitan Transportation Authority Revenue: Series E-2, 0.28%*, 11/1/2035, LOC: BNP Paribas Series A, 5.5%, 11/15/2014, INS: AMBAC New York, State Dormitory Authority Personal Income Tax Revenue, Series A, 5.0%, 3/15/2019 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, State Urban Development Corp. Revenue, Barclays Capital Municipal Trust Receipts, Series 6W, 144A, 0.28%*, 3/15/2037, LIQ: Barclays Bank PLC New York, Tobacco Settlement Financing Corp., Series C-1, 5.5%, 6/1/2015 New York City, NY, Health & Hospital Corp. Revenue, Health Systems: Series C, 144A, 0.26%*, 2/15/2031, LOC: TD Bank NA Series E, 144A, 0.27%*, 2/15/2026, LOC: JPMorgan Chase Bank New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series AA, 5.0%, 6/15/2021 New York, NY, General Obligation: Series A-6, 144A, 0.28%*, 8/1/2031, LOC: Landesbank Baden-Wurttemberg Series J, 5.25%, 5/15/2015, INS: NATL New York, NY, State Agency General Obligation Lease, Tobacco Settlement Funding Corp., Series A-1, 5.5%, 6/1/2018 Oneida County, NY, Industrial Development Agency Revenue, Civic Facilities, 5.0%, 3/1/2014, LOC: HSBC Bank PLC North Carolina 0.8% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, Electric Revenue, Municipal Power Agency, Series F, 5.5%, 1/1/2016 North Carolina, Municipal Power Agency, No. 1 Catawba Electric Revenue, Series A, 5.0%, 1/1/2030 North Dakota 0.1% Fargo, ND, Health Systems Revenue, Series A, 5.6%, 6/1/2013, INS: NATL Ohio 3.0% Buckeye, OH, Tobacco Settlement Financing Authority: Series A-2, 5.125%, 6/1/2024 Series A-2, 5.375%, 6/1/2024 Montgomery County, OH, Catholic Health Revenue, Series C-2, 4.1%, Mandatory Put 11/10/2011 @ 100, 10/1/2041 Ohio, Capital Housing Corp. Mortgage, Georgetown Section 8, Series A, 6.625%, 7/1/2022 Ohio, Industrial Development Revenue, Building Authority, Adult Correction Facilities, Series A, 5.5%, 10/1/2013, INS: AGMC Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, University of Akron, General Receipts, Series A, 5.0%, 1/1/2028, INS: AGMC Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Ross County, OH, Hospital Revenue, Adena Health System, 5.75%, 12/1/2022 Stark County, OH, Health Care Facility, Rose Land, Inc. Project: 5.3%, 7/20/2018 5.35%, 7/20/2023 Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 0.6% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, Step-up Coupon, 0% to 6/15/2011, 5.0% to 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services, Certificates of Participation, Series A, 5.0%, 5/1/2012 Pennsylvania 1.7% Allegheny County, PA, Airport Revenue, San Authority, 5.375%, 12/1/2015, INS: NATL Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical Center, Series A, 3.0%, 5/15/2011 Chester County, PA, Health & Education Facility, Immaculata College, 5.3%, 10/15/2011 Erie, PA, Higher Education Building Authority, Gannon University Project, Series E, 5.2%, 7/15/2016 Lancaster, PA, Sewer Authority Revenue, ETM, 6.0%, 4/1/2012 Montgomery County, PA, Redevelopment Authority, Multi-Family Housing Revenue, Forge Gate Apartments Project, Series A, 0.3%*, 8/15/2031, LIQ: Fannie Mae Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Delaware River Junction Toll Bridge, Commonwealth of Pennsylvania Bridge Revenue, 5.25%, 7/1/2013 Pennsylvania, Delaware River Port Authority, ETM, 6.5%, 1/15/2011 Pennsylvania, Higher Educational Facilities Authority, College & University Revenue, University of the Arts, 5.5%, 3/15/2013, INS: Radian Pennsylvania, Higher Educational Facility Authority, Health Services Revenue, Allegheny Delaware Valley Obligation, Series C, 5.875%, 11/15/2018, INS: NATL Philadelphia, PA, Airport Revenue, Series A, 5.25%, 6/15/2030 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Williamsport, PA, Multi-Family Housing Authority, Series A, 5.25%, 1/1/2015, INS: NATL Puerto Rico 2.4% Commonwealth of Puerto Rico, Public Improvement, Series A, 5.25%, 7/1/2012 Puerto Rico, Electric Power Authority Revenue, Series UU, 5.0%, 7/1/2019, INS: NATL Puerto Rico, Public Buildings Authority Revenue, Government Facilities, Series M, 6.0%, 7/1/2020 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, Prerefunded, 5.0%, Mandatory Put 8/1/2011 @ 100, 8/1/2039 Series A, 5.25%, 8/1/2027 Series A, 5.5%, 8/1/2028 Series A, 5.5%, 8/1/2037 Rhode Island 0.4% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 0.6% Columbia, SC, Waterworks & Sewer Systems Revenue, ETM, 7.75%, 1/1/2011 South Carolina, Water & Sewer Revenue, Grand Strand Water & Sewer Authority: 5.375%, 6/1/2015, INS: AGMC 5.375%, 6/1/2016, INS: AGMC Tennessee 0.8% Jackson, TN, Energy Authority, Water Systems Revenue, 0.27%*, 12/1/2023, LOC: US Bank NA Johnson City, TN, Hospital & Healthcare Revenue, Medical Center Hospital, ETM, 5.5%, 7/1/2013, INS: NATL Memphis & Shelby Counties, TN, Sports, Expo & Entertainment Revenue, Sports Authority Memphis Arena Project, Series A, Prerefunded, 5.5%, 11/1/2015, INS: AMBAC Nashville & Davidson Counties, TN, Water & Sewer Revenue, Series B, 5.25%, 1/1/2013, INS: FGIC Texas 19.9% Brownsville, TX, Electric Revenue, ETM, 6.25%, 9/1/2014, INS: NATL Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building Improvements: 5.0%, 2/15/2019 5.0%, 2/15/2021 Dallas County, TX, Community College District, 5.0%, 2/15/2028 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2029 5.0%, 10/1/2030 El Paso, TX, Independent School District, School Building Improvements, 5.0%, 8/15/2022 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Harris County, TX, Flood Control District, Contract Tax: Series A, 5.0%, 10/1/2029 Series A, 5.0%, 10/1/2030 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport System Revenue, Series A, 5.25%, 7/1/2029 Houston, TX, Public Improvement, Series A, 5.0%, 3/1/2026 Houston, TX, Utility System Revenue, First Lien, Series C-2A, 5.0%, Mandatory Put 5/15/2011 @ 100, 5/15/2034, INS: AMBAC Houston, TX, Water & Sewer Revenue: Series A, 5.5%, 12/1/2015, INS: AGMC Series B, Prerefunded, 5.75%, 12/1/2016, INS: AMBAC Houston, TX, Water & Sewer Revenue, Water Conveyance Systems Contract, Series J, 6.25%, 12/15/2013, INS: AMBAC Jefferson County, TX, Health Facilities Development Corp., Baptist Hospitals, Prerefunded, 5.2%, 8/15/2021, INS: AMBAC Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, Electric Light & Power Systems Revenue, 4.0%, 4/15/2012 McAllen, TX, General Obligation Certificates, 4.0%, 2/15/2012 North Texas, Tollway Authority Revenue, First Tier: Series E-3, 5.75%, Mandatory Put 1/1/2016 @ 1/1/2038 Series A, 6.0%, 1/1/2022 Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 Northern Texas, Health Facilities Development Corp., United Regional Health Care Systems Project, 5.0%, 9/1/2014, INS: NATL Pasadena, TX, Independent School District: 5.0%, 2/15/2027 5.0%, 2/15/2028 Plano, TX, General Obligation, 5.0%, 9/1/2029 Plano, TX, Independent School District: 5.0%, 2/15/2013 Prerefunded, 5.25%, 2/15/2014 Richardson, TX, General Obligation, 4.0%, 2/15/2012 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, General Improvement, Series 2006, 5.5%, 8/1/2014, INS: FGIC Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Ascension Health Senior Credit Group, Series D, 5.0%, 11/15/2029 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2023 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Texas, Lower Colorado River Authority Revenue, Series A, 5.875%, 5/15/2014, INS: AGMC Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2030 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue, Series A, 5.0%, 12/15/2012 Texas, Municipal Power Agency Revenue: Zero Coupon, 9/1/2014, INS: NATL ETM, Zero Coupon, 9/1/2014, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017 5.5%, 8/1/2020 Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project: 5.0%, 10/1/2029 5.0%, 10/1/2030 Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Public Finance Authority Revenue, Unemployment Compensation, Series A, 5.0%, 1/1/2013 (a) Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Transportation Commission, Mobility Fund, 5.0%, 4/1/2028 Texas, State Veterans' Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Water & Sewer Revenue, 5.375%, 3/1/2015, INS: AGMC Texas, Water & Sewer Revenue, State Revenue Revolving Funds Project, Series A, 5.625%, 7/15/2013 Texas, Water Development Board Revenue, State Revolving Fund: Series B, Prerefunded, 5.0%, 7/15/2017 Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Utah 0.6% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Utah, Transit Authority, Sales Tax Revenue, Series B, 0.29%*, 6/15/2036, LOC: Fortis Bank SA Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Virgin Islands, Water & Power Authority, Electric Systems Revenue, Series A, 4.0%, 7/1/2012 Virginia 0.1% Henrico County, VA, Economic Development Authority, Residential Care Facility Revenue, Westminster Canterbury, 0.33%*, 10/1/2037, LOC: Branch Banking & Trust Newport News, VA, Industrial Development Authority, Mennowood Communities, Series A, 7.25%, 8/1/2016 Richmond, VA, Metro Expressway Authority, ETM, 7.0%, 10/15/2013, INS: AMBAC Washington 4.1% King County, WA, General Obligation, Series A, 4.0%, 12/1/2011 Seattle, WA, Water System Revenue: 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, Electric Revenue, Public Power Supply System, Nuclear Project No. 2, Series A, 6.3%, 7/1/2012 Washington, State General Obligation: Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 West Virginia 0.2% West Virginia, Transportation/Tolls Revenue, 5.25%, 5/15/2015, INS: FGIC Wisconsin 2.1% Wisconsin, Health & Educational Facilities, Viterbo College, Inc. Project: Series A, 5.75%, 2/1/2012, LOC: US Bank NA Series A, 6.0%, 2/1/2017, LOC: US Bank NA Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation: Series C, Prerefunded, 5.25%, 5/1/2016, INS: NATL Series D, Prerefunded, 5.75%, 5/1/2015 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series B, 5.0%, 7/15/2013 (a) Wisconsin, State Health & Educational Facilities Authority Revenue, Children`s Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 % of Net Assets Value ($) Total Investment Portfolio (Cost $1,366,489,877)+ Other Assets and Liabilities, Net Net Assets *Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2010. +The cost for federal income tax purposes was $1,366,260,887. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $35,687,075. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $45,035,121 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,348,046. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. FSB: Federal Savings Bank INS: Insured LIQ: Liquidity Agreement LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
